Order entered September 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00001-CV

               THE GOODYEAR TIRE & RUBBER COMPANY, Appellant

                                                V.

   VICKI LYNN ROGERS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
    ESTATE OF CARL ROGERS, NATALIE ROGERS AND COURTNEY DUGAT,
                              Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-03294-E

                                           ORDER
       The proceedings recorded in this appeal, and requested to be included in the reporter’s

record, are the MDL pretrial hearing and the trial. The pretrial hearing was recorded by

Alexandra McMillen, deputy official court reporter of Harris County MDL Civil Court. The trial

was recorded by Stephanie Moses, deputy official court reporter of County Court at Law No. 5,

and Vikki Ogden, official court reporter of County Court at Law No. 5.

       On September 11, 2015, we ordered Ms. Ogden to not sit until her portion of the

reporter’s record was filed and, at Ms. McMillen’s request, extended the time for her to file the

record of the pretrial hearing to Friday, September 18, 2015.
       A review of our court records reflects Ms. Ogden timely filed a twenty-three volume

record, consisting of both the pre-trial and trial proceedings, on August 31, 2015. However,

volume 2, the record of the pre-trial hearing in which hundreds of exhibits were admitted, does

not contain an exhibit index. Further, not all the exhibits admitted at the hearing are included in

the record.

       Consequently, we VACATE our September 11, 2015 order that Ms. Ogden not sit as a

court reporter.   We further STRIKE volume 2 of the reporter’s record. That portion of our

September 11, 2015 order directing Ms. McMillen to file the record of the pretrial hearing

no later than September 18, 2015 remains in effect.             That record shall be filed as a

supplemental reporter’s record, shall contain an exhibit index, and shall include a copy of all

exhibits admitted at the pretrial hearing.

       We DIRECT the Clerk of the Court to send copies of this order to the Honorable Mark

Greenberg, Presiding Judge of County Court at Law No. 5; Ms. Ogden; Ms. McMillen; all

parties; and the Dallas County Auditor.

                                                     /s/    CRAIG STODDART
                                                            JUSTICE